Exhibit 10.2

 

GUARANTY

 

This GUARANTY (this “Guaranty”), dated as of July 28, 2005, is entered into by
and among Insight Communications Company, Inc., a Delaware corporation (the
“Company”), Carlyle Partners III Telecommunications, L.P., a Delaware limited
partnership, and Carlyle Partners IV Telecommunications, L.P., a Delaware
limited partnership (each, a “Guarantor” and together, the “Guarantors”).
Capitalized terms used herein without definition have the meanings given to them
in the Merger Agreement (as defined below).

 

RECITALS

 

WHEREAS, concurrently with the execution and delivery of this Guaranty, the
Company and Insight Acquisition Corp., a Delaware corporation (“Parent”), are
entering into an Agreement and Plan of Merger, dated as of the date hereof (the
“Merger Agreement”), providing for the Merger of Parent with and into the
Company upon the terms and subject to the conditions set forth therein;

 

WHEREAS, Parent is an Affiliate of the Guarantors; and

 

WHEREAS, in order to induce the Company to enter into the Merger Agreement, the
Guarantors have agreed to enter into this Guaranty;

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Guarantors hereby agree as follows:

 

1. Guaranty. The Guarantors hereby irrevocably and unconditionally guarantee to
the Company, jointly and severally, the prompt and complete payment and
performance of Parent’s obligations to the Company arising under the Merger
Agreement (the “Guaranteed Obligations”); provided, however, that the maximum
aggregate liability of the Guarantors hereunder shall not exceed $10,000,000
(the “Maximum Amount”). The Company hereby agrees that in no event shall the
Guarantors, collectively, be required to pay to any Person under, in respect of,
or in connection with this Guaranty more than the Maximum Amount, and that
neither Guarantor shall have any obligation or liability to any Person relating
to, arising out of or in connection with this Guaranty other than as expressly
set forth herein.

 

2. Terms of Guaranty.

 

(a) This Guaranty is one of payment, not collection, and a separate action or
actions may be brought and prosecuted against each of the Guarantors to enforce
this Guaranty, irrespective of whether any action is brought against Parent or
the other Guarantor or whether Parent or the other Guarantor is joined in any
such action or actions.



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Guaranty, the Company hereby
agrees that (i) each of the Guarantors may assert, as a defense to any payment
or performance by such Guarantor under this Guaranty, any claim, set-off,
deduction or defense that Parent could assert against the Company under the
terms of the Merger Agreement or that could otherwise be asserted by Parent
against the Company in any action by the Company against Parent and (ii) any
failure by the Company to comply with the terms of the Merger Agreement,
including, without limitation, any breach by the Company of the representations
and warranties contained therein or in any of the agreements, certificates and
other documents required to be delivered by the Company pursuant to the terms of
the Merger Agreement (whether such breach results from fraud, intentional
misrepresentation or otherwise), that would relieve Parent of its obligations
under the Merger Agreement shall likewise relieve the Guarantors of their
obligations under this Guaranty.

 

3. Sole Remedy.

 

(a) The Company hereby acknowledges and agrees that Parent has no assets as of
the date hereof, and that the Company shall not have any right to cause any
monies to be contributed to Parent by any current, former or prospective
stockholder, officer, member, director, agent, employee, Affiliate or assignee
of the Guarantors.

 

(b) The Company hereby agrees that no Person other than the Guarantors shall
have any obligation or liability arising out of, in connection with or relating
to this Guaranty and that neither the Company nor any other Person shall have
any remedy, recourse or right of recovery against any current, former or
prospective stockholder, member, general or limited partner, officer, director,
agent, employee, Affiliate or assignee of the Guarantor, or against any current,
former or prospective stockholder, member, general or limited partner, officer,
director, agent, employee, Affiliate or assignee of any of the foregoing,
whether through a Guarantor or otherwise, by or through attempted piercing of
the corporate veil, by or through a claim by or on behalf of Parent against a
Guarantor or against any current, former or prospective stockholder, member,
general or limited partner, officer, director, agent, employee, Affiliate or
assignee of a Guarantor, Parent or any of their respective Affiliates, or
otherwise.

 

(c) Recourse by the Company against the Guarantors under this Guaranty shall be
the sole and exclusive remedy of the Company against the Guarantors or any of
their Affiliates (other than Parent) in respect of any liabilities or
obligations arising under, or in connection with, the Merger Agreement or the
transactions contemplated thereby. The Company hereby covenants and agrees that
it shall not institute, and shall cause its

 

2



--------------------------------------------------------------------------------

Affiliates not to institute, any proceeding or bring any other claim arising
under, or in connection with, the Merger Agreement or the transactions
contemplated thereby, against either Guarantor or any of its Affiliates (other
than Parent), except for claims by the Company against the Guarantors under this
Guaranty. Nothing set forth in this Guaranty shall affect or be construed to
affect any liability of Parent to the Company or shall confer or give, or shall
be construed to confer or give, to any Person other than the Company (including
any Person acting in a representative capacity) any rights or remedies against
any Person in respect of or relating to any obligation or liability of the
Guarantors arising out of, in connection with or relating to this Guaranty.

 

(d) Notwithstanding any provision hereof or otherwise, including by applicable
Law, no obligation or liability contained in, arising out of, in connection with
or relating to this Guaranty shall be enforceable by way of specific
performance.

 

4. Termination. This Guaranty shall terminate at the Effective Time. In the
event that the Company or any of its Affiliates asserts in any litigation
relating to this Guaranty that the provisions of Section 1 hereof limiting the
maximum aggregate liability of the Guarantors to the Maximum Amount or the
provisions of Section 3 hereof are illegal, invalid or unenforceable in whole or
in part, the obligations of the Guarantors under this Guaranty shall terminate
forthwith and shall thereupon be null and void.

 

5. Continuing Guaranty. Unless terminated pursuant to the provisions of Section
4 hereof, this Guaranty is a continuing one and shall remain in full force and
effect until the indefeasible payment and satisfaction in full of the Guaranteed
Obligations, and shall be binding upon, inure to the benefit of and be
enforceable by, the parties hereto and their respective successors and permitted
transferees and assigns.

 

6. Entire Agreement. This Guaranty constitutes the entire agreement with respect
to the subject matter hereof and supersedes any and all prior discussions,
negotiations, proposals, undertakings, understandings and agreements, whether
written or oral, between the Guarantors or any of their Affiliates on the one
hand, and the Company or any of its Affiliates on the other hand.

 

7. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty shall be valid and binding unless it is in writing and signed, in the
case of an amendment, by each of the Guarantors and the Company, or in the case
of waiver, by the party against whom the waiver is sought to be enforced. No
waiver by a party of any breach or violation of, or default under, this Guaranty
shall be deemed to extend to any prior or subsequent breach, violation or
default hereunder or to affect in any way any rights arising by virtue of any
such prior or subsequent occurrence. No delay or omission by any party in
exercising any right, power or remedy under this Guaranty shall operate as a
waiver thereof.

 

3



--------------------------------------------------------------------------------

8. Counterparts. This Guaranty may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. This Guaranty shall become effective
when duly executed by each party hereto.

 

9. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally or sent by
telecopy or telex, overnight courier service or by registered or certified mail
(postage prepaid, return receipt requested), to the respective parties at the
following addresses or at such addresses as shall be specified by the parties by
like notice:

 

  (a) If to the Guarantors:

 

The Carlyle Group

1001 Pennsylvania Avenue, NW

Suite 220 South

Washington, D.C. 20004

Telecopier: (202) 347-1692

Attention:   William E. Kennard

 

with a copy to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Telecopier:  (212) 909-6836

Attention:   Jeffrey J. Rosen

                   Andrew L. Bab

 

and

 

Dow, Lohnes & Albertson, PLLC

1200 New Hampshire Avenue, NW

Suite 800

Washington, D.C. 20036

Telecopier:  (202) 776-2222

Attention:    Leonard J. Baxt

                    J. Kevin Mills

 

4



--------------------------------------------------------------------------------

  (b) If to the Company:

 

Insight Communications Company, Inc.

810 7th Avenue, 41st Floor

New York, NY 10019

Telecopier:  (917) 286-2301

Attention:    Elliot Brecher

 

with a copy to:

 

Special Committee of the Board of Directors of

  Insight Communications Company, Inc.

c/o

D.B. Zwirn & Co.

745 Fifth Avenue, 18th Floor

New York, New York 10151

Telecopier:  (646) 720-9077

Attention:    David C. Lee

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Telecopier:  (917) 777-3542

Attention:    Lou R. Kling

                    Stephen F. Arcano

 

and

 

Sonnenschein Nath & Rosenthal LLP

1221 Avenue of the Americas

New York, New York 10020

Telecopier:  (212) 768-6800

Attention:    Robert L. Winikoff

 

10. Governing Law. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof,
except to the extent that mandatory provisions of federal law apply.

 

11. Jurisdiction and Venue; Service of Process. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the

 

5



--------------------------------------------------------------------------------

exclusive jurisdiction of the courts of the State of Delaware and any appellate
court thereof, in any action or proceeding arising out of or relating to this
Guaranty or any of the transactions contemplated hereby or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (a) agrees not to commence any such action
except in such court, (b) agrees that any claim in respect of any such action or
proceeding may be heard and determined in such Delaware state court, (c) waives,
to the fullest extent it may legally and effectively do so any objection which
it may now or hereafter have to venue of any such action or proceeding in any
such Delaware state court, and (d) waives, to the fullest extent permitted by
law, the defense of any inconvenient forum to the maintenance of such action or
proceeding in any such Delaware state court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each of the parties hereto irrevocably consents to
service of process in any such action or proceeding in the manner provided for
notices in Section 9 of this Guaranty; provided, however, that nothing in this
Guaranty shall affect the right of any party hereto to serve process in any
other manner permitted by law.

 

12. Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS GUARANTY IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY AND ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY, AND (D)
IT HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE
MUTUAL WAIVER AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.

 

13. Severability. Any term or provision of this Guaranty that is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Guaranty or
affecting the validity or enforceability of any terms or provisions of this
Guaranty in any other jurisdiction so long as the economic or legal substance of
the transactions contemplated hereby is not affected in

 

6



--------------------------------------------------------------------------------

any manner adverse to any party; provided, however, that this Guaranty may not
be enforced without giving effect to the limitation of the amount payable
hereunder to the Maximum Amount provided in Section 1 hereof and to the
provisions of Sections 3 and 4 hereof. No party hereto shall assert, and each
party shall cause its respective Affiliates not to assert, that this Guaranty or
any part hereof is invalid, illegal or unenforceable.

 

14. Headings. Headings are used for reference purposes only and do not affect
the meaning or interpretation of this Guaranty.

 

15. Parties in Interest. This Guaranty shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Guaranty, express or implied, is intended to or
shall confer upon any other Person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Guaranty.

 

[Signatures follow on next page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty as
of the date first above written.

 

CARLYLE PARTNERS III TELECOMMUNICATIONS, L.P. By:   TC Group III, L.P., its
General Partner By:   TC Group III, L.L.C., its General Partner By:   TC Group,
L.L.C., its Managing Member By:  

/s/    William E. Kennard

--------------------------------------------------------------------------------

Name:   William E. Kennard Title:   Managing Director CARLYLE PARTNERS IV
TELECOMMUNICATIONS, L.P. By:   TC Group IV, L.P., its General Partner By:   TC
Group IV, L.L.C., its General Partner By:   TC Group, L.L.C., its Managing
Member By:  

/s/    William E. Kennard

--------------------------------------------------------------------------------

Name:   William E. Kennard Title:   Managing Director INSIGHT COMMUNICATIONS
COMPANY, INC. By:  

/s/    

--------------------------------------------------------------------------------

Name:     Title:    